                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION

  NAKEEMA S. STRINGFELLOW o/b/o                     *     CIVIL ACTION NO. 18-1051
  J.M.S.
  VERSUS                                            *     JUDGE TERRY A. DOUGHTY


  NANCY A. BERRYHILL, ACTING                        *     MAG. JUDGE KAREN L. HAYES
  COMMISSIONER, SOCIAL
  SECURITY ADMINISTRATION

                                        JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record in

this matter,

        IT IS ORDERED that the instant complaint is hereby DISMISSED, with prejudice.

        MONROE, Louisiana, this 17th day of June, 2019.



                                                        _____________________________________
                                                        TERRY A. DOUGHTY
                                                        UNITED STATES DISTRICT JUDGE
